DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

            MARIA MARTINEZ a/k/a MARIA B. MARTINEZ,
                           Appellant,

                                     v.

    ALS IV, LLC; Unknown Spouse of Maria B. Martinez a/k/a Maria
  Martinez; Any And All Unknown Parties Claiming By, Through, Under
   And Against The Herein Names Individual Defendant(s) Who Are Not
 Known To Be Dead Or Alive, Whether Said Unknown Parties May Claim
 An Interest As Spouses, Heirs, Devises, Grantees, Or Other Claimants;
    CLERK OF THE COURT PALM BEACH COUNTY, FLORIDA; THE
    INDEPENDENT SAVINGS PLAN COMPANY d/b/a ISPC; ARROW
    FINANCIAL SERVICES, LLC; PALM BEACH COUNTY, FLORIDA;
  STATE OF FLORIDA DEPARTMENT OF REVENUE; FIRST SELECT,
   INC., Unknown Tenant #1 In Possession Of The Property; Unknown
                Tenant #2 In Possession of the Property,
                               Appellees.

                              No. 4D13-3578

                              [ April 8, 2015 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502012CA013536.

  Brian Korte of Korte and Wortman, P.A., West Palm Beach, for
appellant.

    Heidi J. Bassett of Robertson, Anschutz & Schneid, P.L., Boca Raton,
for Appellee-ALS IV, LLC.

PER CURIAM.

    Maria B. Martinez appeals from a final judgment of foreclosure entered
in favor of ALS IV, LLC (“ALS”). We affirm the final judgment of foreclosure,
but reverse the award of attorney’s fees because ALS failed to present
sufficient evidence to support the award. We reverse and remand the
attorney’s fee order for additional findings, or an additional hearing, if
necessary. See Rodriguez v. Campbell, 720 So. 2d 266, 268 (Fla. 4th DCA
1998) (holding that when the party seeking attorney’s fees presents some
competent substantial evidence supporting the fee, yet fails to include
some essential evidentiary support, the appellate court will reverse and
remand the order for additional findings).

   Affirmed in part; Reversed in part and Remanded for further proceedings.

STEVENSON, TAYLOR and CIKLIN, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2